El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
En su esencia, este caso trata de uno de los valores más preciados de la vida civilizada: la vivienda, que sin ser fastuosa, sea tranquila, serena y agradable; el hogar en el cual el ser humano busca tranquilidad espiritual y física luego de un día gastado en la lucha económica de la sociedad industrial contemporánea.
En su ámbito más reducido técnico legal, en este recurso se plantea si la presentación de una acción judicial por un organismo público — en este caso, la Junta de Planificación— detiene o derrota la acción que ha ejercido, o ejerza, un ciuda-dano particular en defensa de sus intereses legítimos. Contes-tamos dicho interrogante en la negativa y a continuación nos explicamos.
Sobre los hechos no hay controversia. Fueron estipulados por las partes e incluidos en su opinión por el tribunal de instancia. El demandado arrendó en calidad de inquilino una residencia sita en la Urbanización Villa Arrieta de Bayamón. Dicha propiedad está clasificada como “residenciar’ por la Junta de Planificación. Con el propósito de operar allí un negocio de funeraria, el demandado comenzó a hacer una serie de alteraciones a la vivienda que alquiló.
Los demandantes, unas 26 personas, son vecinos de la referida urbanización y propietarios de viviendas allí ubi-cadas. Al fracasar sus gestiones con el demandado para que desistiese de establecer y operar allí una funeraria, los demandantes incoaron una solicitud de injunction en la cual alegan lo antes dicho y además, que la operación en ese lugar residencial de un negocio de funeraria menoscabaría los fines residenciales de la urbanización; aumentaría allí el tránsito de vehículos; crearía problemas de estacionamiento; y menos-cabaría el valor de las propiedades allí situadas. Solicitaron *179que el tribunal, luego de oídas las partes, ordenase al deman-dado a desistir de su propósito de operar allí dicho negocio.
Un día antes de presentar los aquí demandantes su acción, el Estado Libre Asociado de Puerto Rico representado por el Presidente de la Junta de Planificación presentó una solicitud de injunction contra el inquilino aquí demandado y la propie-taria arrendadora, en la cuál alegó que los demandados, sin tener permiso de construcción y en violación de las leyes de Puerto Rico llevaron a cabo unas alteraciones en la propiedad objeto de este pleito, para dedicar la misma a uso comercial. Solicitó del tribunal que ordenase a los demandados a demoler por su cuenta las construcciones clandestinas allí hechas y a abstenerse de operar un negocio de funeraria en dicha propie-dad o a dedicarla a cualquier otro uso no autorizado por la Junta de Planificación.
El tribunal de instancia entendió que por haberse presen-tado el recurso del Estado Libre Asociado de Puerto Rico, no procedía el recurso de los demandantes y lo desestimó. Cita en su apoyo los casos de Cía. Popular de Transporte v. Suárez, 52 D.P.R. 250 (1937) y Central Cambalache, Inc. v. Cordero, 61 D.P.R. 8 (1942) para sostener que no procede un injunction cuando existe otro remedio adecuado, rápido y eficaz en ley. Es cierto que ésa es la norma general, pero el tribunal de instancia erró al aplicar nuestra jurisprudencia y al no aplicar el estatuto pertinente.
En el propio caso citado por el tribunal de instancia de Cía. Popular de Transporte v. Suárez, supra, resolvimos, ante hechos parecidos- a los del caso de autos, que el injunction procedía. Allí los demandantes operaban unas líneas de auto-buses e instaron un recurso de injunction para que los demandados cesaran de transportar pasajeros en determinada ruta por un precio más bajo que el fijado por la Comisión de Servicio Público de Puerto Rico. A pesar de que la Comisión tenía facultad para investigar querellas de esa naturaleza y para recurrir a los tribunales a través del Departamento de *180Justicia para hacer cumplir sus órdenes y a pesar de que los demandados argumentaron que los demandantes debían actuar vía ese procedimiento oficial y no mediante la presen-tación particular de una acción, resolvimos que aunque la Comisión podía actuar por medio del Departamento de Jus-ticia “ello no quiere decir que no pueda una parte perjudicada en propios casos reclamar su derecho por sí misma.” Cita precisa a la pág. 255.
Abundando sobre la decisión del caso de Cía. Popular de Transporte v. Suárez, supra, en Fleming v. Comisión de Servicio Público, 57 D.P.R. 1, 5 (1940), dijimos:
“Esta .corte resolvió que la de distrito había actuado con jurisdicción porque el remedio que los demandantes apelados tenían al amparo de la Ley de Servicio Público de Puerto Rico, no era exclusivo del que podían ejercitar mediante injunction ante los tribunales de justicia. Como dice en su opinión la corte de distrito en el caso de autos: ‘. . . se reconoce un derecho de acción doble: el de la parte perjudicada directamente y el de la Comisión por conducto del Procurador General’.”
El otro caso citado por el tribunal de instancia, Central Cambalache, Inc. v. Cordero, supra, no es aplicable por ser allí la situación muy distinta. En dicho caso la promovente pretendió conseguir, recurriendo a la jurisdicción original de este Tribunal, un injunction contra el Administrador del Fondo del Seguró del Estado y la Comisión Industrial orde-nándoles que se abstuvieran de considerarla como patrono no asegurado. Allí, como aquí, expedimos una orden para mostrar causa. Acertadamente el Administrador del Fondo planteó que aquél no era un caso apropiado para invocar nuestra jurisdicción original. Resolvimos que el procedimiento de revisión establecido por la Ley de Compensaciones por Accidentes del Trabajo era el procedimiento adecuado a seguir.
Al disponer sobre acciones sobre bienes inmuebles el articulado vigente del Código de Enjuiciamiento Civil, en su *181Art. 277 (32 L.P.R.A. sec. 2761) dispone, en lo pertinente, que todo lo que interrumpa el libre uso de la propiedad de los bienes constituye una perturbación que da lugar a una acción. Dicha acción, continúa disponiendo el citado artículo, podrá ser promovida por cualquier persona cuyos bienes hubieren sido perjudicados o cuyo bienestar personal resultase menos-cabado por dicha perturbación. La sentencia podrá ordenar que cese aquélla así como decretar el resarcimiento de los perjuicios.
El citado Código, paralelamente con el derecho de acción que mediante su Art. 277 concede a cualquier persona perju-dicada en sus bienes inmuebles o en su bienestar personal, al disponer sobre el injunction en general, dispone en su Art. 686 (32 L.P.R.A. see. 3532) que podrá concederse un injunction a petición del Estado Libre Asociado de Puerto Rico para prohibir y suprimir un perjuicio común. Puede verse que por nuestro Código de Enjuiciamiento Civil del año 1933 ya se reconocían expresamente dos acciones disponibles para pro-teger la propiedad y el bienestar personal. El Art. 277 antes citado, como vimos, concede el derecho de acción a cualquier persona cuyos bienes o bienestar personal fuesen perjudicados por una perturbación no autorizada por ley. El Art. 686 auto-riza al Estado a solicitar un injunction para prohibir y supri/ mir un perjuicio común. El derecho concedido por el Art. 686 no lo puede ejercer una persona particular — como puede hacerlo bajo el Art. 277 — pero el Estado puede ser el promo-vente cuando el perjuicio es común. Por lo que se verá más adelante, no tenemos que resolver si el perjuicio en el caso de autos es común, aunque creemos que un perjuicio que menos-caba la propiedad y el bienestar personal de un número apre-ciable de residentes de una urbanización con toda probabilidad sería considerado como un perjuicio común.
En Figueroa Velazquez v. A.A.A., 99 D.P.R. 105 (1970), confirmamos en parte una sentencia de injunction. Allí, debido a la situación de hechos particulares del caso, resolvimos que *182la sentencia fue muy drástica al ordenar la remoción de una bomba de alcantarillado y la limitamos a ordenar a la deman-dada que realizase las obras necesarias para eliminar la per-turbación ocasionada por los malos olores.
En Fuentes v. Gulf Petroleum, 91 D.P.R. 559 (1964), confirmamos una sentencia de injunction en una acción basada en el citado Art. 277 del Código de Enjuiciamiento Civil ordenando que se cesase de derramar aguas nocivas en predios vecinos. En Casiano Sales v. Lozada Torres, 91 D.P.R. 488 (1964), se ejerció una acción al amparo del Art. 277 antes citado, y allí ordenamos la elevación de una chime-nea de una fábrica a una altura que evitase la circulación de sustancias nocivas por la residencia de los demandantes y concedimos daños.
En Arcelay v. Sánchez, 77 D.P.R. 824 (1955), confirma-mos una sentencia de injunction basada también en actos del demandado que menoscababan el libre y cómodo goce de la vida y la propiedad de la demandante.
Aparte de que a base del Art. 277 del Código de Enjuicia-miento Civil (32 L.P.R.A. see. 2761) y de la jurisprudencia aplicable el injunction procedía, también procede a base de la Ley de Planificación y Presupuesto, Ley Núm. 213 de 12 mayo 1942, según enmendada, 23 L.P.R.A. sec. 1 y ss. Dicha ley, igual que el Código de Enjuiciamiento Civil, también autoriza las acciones separadas y no exclusivas del Estado y de las personas particulares cuando se violan determinadas secciones de la ley o cuando se violan los reglamentos promul-gados al amparo de la misma. El Art. 24 de dicha ley, 23 L.P.R.A. see. 24, dispone en lo pertinente que el Secretario de Justicia a nombre del. Estado o de cualquier propietario u ocupante de una propiedad vecina que resultase perjudicado por violaciones a la ley antes mencionada, podrá entablar recurso de interdicto, mandamus o cualquier otra acción adecuada, para impedir, prohibir o remover cualquier edificio *183o uso hechos o mantenidos en violación de determinados artí-culos de la ley o de sus reglamentos.
La Ley que situó el Negociado de Permisos en la Junta de Planificación, Ley Núm. 78 de 22 de junio de 1954 (23 L.P.R.A. see. 35) autoriza a la Junta de Planificación para que a través del Departamento de Justicia entable los recursos adecuados para impedir, prohibir o remover cualquier edificio construido o utilizado en violación de la Ley de Planificación y sus reglamentos.
La Ley de Planificación, en su Art. 12 (23 L.P.R.A. see. 42) luego de disponer que el Secretario de Justicia a nombre del Estado Libre Asociado de Puerto Rico, o de cualquier pro-pietario u ocupante de una propiedad vecina que resultase perjudicado por cualquier violación a la ley, “además de los otros remedios provistos por ley,” podrá entablar recurso de interdicto, mandamus o cualquier otra acción adecuada para prohibir o remover cualquier edificio o uso hechos o manteni-dos en violación de la ley y sus reglamentos. Y a renglón seguido ese artículo añade lo siguiente:
“Entendiéndose, que estas disposiciones no privan a cualquier persona o ciudadano de incoar el procedimiento adecuado en ley para evitar infracciones a las sees. 24, 27, 28, y 31 a 42 de este título y todos los reglamentos relacionados con la misma y para evitar cualquier estorbo adyacente o en la vecindad de la propiedad o vivienda de las personas o ciudadanos afectados.”
Como puede verse, la citada disposición confiere expresamente a los ciudadanos particulares — independientemente de la acción que pueda promover o no el Estado — a solicitar y obtener, si la situación lo justifica, una sentencia de injunction.
Si el injunction procede para impedir violaciones a restric-ciones privadas sobre la propiedad — Cruz v. Ortiz, 74 D.P.R. 321, 330 (1953); Santaella v. Purón, 60 D.P.R. 552 (1942); Macatee v. Biascochea, 37 D.P.R. 1 (1927); Lawton v. Rodríguez Rivera, 35 D.P.R. 487 (1926); Glines v. Matta, 19 *184D.P.R. 409 (1913) ¿cómo no ha de proceder para impedir violaciones a restricciones de zonificación y planificación, las cuales son de orden público? Como dijimos en Cruz v. Ortiz, supra, a la pág. 330, “en el caso de autos los derechos del demandante han sido creados por ley y las violaciones de esos derechos pueden ser prohibidas mediante injunction.” (1)
No puede oponerse al derecho de los demandantes a solicitar un injunction para defender sus intereses legítimos, el derecho que la ley independientemente le confiere al Estado y a la Junta de Planificación de iniciar una acción similar. Esas acciones que la ley confiere a los organismos públicos no son el “remedio adecuado, rápido y eficaz” que podría derrotar el derecho a recurrir a la demanda de injunction. No lo son porque si bien es cierto que en determinados momentos o épocas los funcionarios y empleados ■ públicos pueden ser dedicados, diligentes y laboriosos es concebible que en otros momentos o épocas sean todo lo contrario. Ni la ley positiva lo exige, ni lo exigen el derecho y la justicia que las personas particulares tengan que cruzarse de brazos indefinidamente mientras son lesionadas en sus intereses y en su bienestar, por el hecho de que el Estado o uno de sus organismos tenga en ley un derecho de promover una acción, cuya acción, por innumerables razones los funcionarios públicos decidan no ejercer.
Procede el injunction en el caso de autos tanto bajo el Art. 277 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2761, como por constituir la operación de una funeraria en aquel lugar una violación a la Ley de Planificación y Presupuesto de Puerto Rico. El injunction, dice la ley, procede cuando el peticionario “tiene el dergeho al remedio solicitado.” Art. 677 del Código de Enjuiciamiento Civil, 32 L.P.R.A. *185sec. 3523. Aquí el remedio está expresamente autorizado por la Ley de Planificación y Presupuesto, 23 L.P.R.A. see. 42.
Los tribunales debemos facilitar en todo lo posible, dentro de ley, el que tanto el Estado como las personas particulares puedan hacer efectivas las disposiciones civilizadoras de urbanismos. Cf. Cervecería Corona v. Secretario de Obras Públicas, 97 D.P.R. 44 (1969). En Oregon City v. Hartke, 400 P.2d 255 (1965), el tribunal, dando muestras de una exquisita sensibilidad para con los problemas del urbanismo y de la vida del ser humano en sociedad, dijo:
“Hay un creciente reconocimiento judicial del poder público para imponer restricciones de zonifieación que sólo pueden justi-ficarse en la conveniencia de evitar alrededores discordantes o antiestéticos. Esta actitud es un reflejo del refinamiento de nuestros gustos y de una creciente apreciación de los valores culturales en una sociedad en proceso de maduración. Este cambio puede también atribuirse a la expansión judicial del poder de policía para incluir dentro del concepto de “bienestar general” el enriquecimiento de la vida cultural de los ciudadanos. ... La idea de que el bienestar general incluye valores estéticos fue reconocida en Berman v. Parker, 348 U.S. 26 (1954) en donde se dijo que el concepto de bienestar general es amplio e inclusivo [citas omitidas]. Dicho concepto incluye valores espirituales así como físicos, estéticos y económicos.” 400 P.2d 261.
Mediante una adecuada y firme política pública legisla-tiva, administrativa y judicial podríamos evitar que a la realidad urbana puertorriqueña le sea aplicable la adolorida y elocuente expresión que a continuación copiamos de Le Corbusier (1887-1965), eminente arquitecto y urbanista de este siglo:
“En todas estas ciudades se molesta al hombre. [2] Cuanto le rodea le ahoga y le aplasta. No se ha salvaguardado ni cons-truido nada de lo necesario para su salud física y moral. En las grandes ciudades reina una crisis de humanidad, que repercute *186en toda la extensión de los territorios. La ciudad ya no responde a su función, que consiste en dar albergue a los hombres, y en albergarles bien.
El predominio de la iniciativa privada, inspirada por. el interés personal y el hambre de la ganancia, se halla en la base de este lamentable estado de cosas. Hasta el momento no ha intervenido autoridad alguna consciente de la naturaleza y de la importancia del movimiento del maquinismo, para evitar unos estragos de los que no es posible hacer efectivamente responsable a nadie. Las actividades quedaron, durante cien años, abando-nadas al azar. La construcción de viviendas o de fábricas, la ordenación de las rutas terrestres; fluviales o marítimas y de los ferrocarriles, todo se ha multiplicado en medio de un apresura-miento y de una violencia individual que excluían todo plan preconcebido y toda meditación previa. Hoy, el mal ya está hecho. Las ciudades son inhumanas, y de la ferocidad de unos cuantos intereses privados ha nacido la desdicha de innumerables personas.
El sentimiento de la responsabilidad administrativa y el de la solidaridad social sufren diariamente una derrota a manos de la fuerza viva e incesantemente renovada del interés privado. Estas diversas fuentes de energía se hallan en perpetua contra-dicción, y cuando una de ellas ataca, la otra se defiende. En esta lucha, desgraciadamente desigual, lo corriente es que triunfe el interés privado, que garantiza el éxito de los más fuertes en detrimento de los débiles. Pero del mismo exceso del mal surge a veces el bien, y el inmenso desorden material y moral de la ciudad moderna acaso tenga como consecuencia la de hacer surgir por fin el estatuto de la ciudad, el cual, apoyado en una fuerte responsabilidad administrativa, instaurará las reglas indispensables para la protección de la salud y de la dignidad humanas.” (3)
*187En vista de lo anterior debe expedirse el recurso, revo-carse la sentencia dictada por el Tribunal Superior, Sala de Bayamón, en este caso en 18 de septiembre de 1972 y dictarse otra declarando con lugar la solicitud de injunction de los demandantes y prohibiéndole al demandado operar en forma alguna, directa o indirectamente, un negocio de funeraria, o de cualquier otra naturaleza, en la vivienda objeto de este litigio.

 Para una discusión sobre servidumbres legales establecidas para utilidad pública, servidumbres legales establecidas en interés de los particu-lares y restricciones privadas, véase Borges v. Registrador, 91 D.P.R. 112 (1964). Para facultades legislativas y administrativas para la eliminación sumaria de rótulos y anuncios ilegales, véase Cervecería Corona v. Obras Públicas, 97 D.P.R. 44 (1969).


(2) Se refiere el autor a 33 ciudades de las mayores del mundo estu-diadas por el Congreso Internacional de Arquitectura Moderna (CIAM) en su Asamblea de Atenas de 1933.


 Le Corbusier, Principios de Urbanismo (La Carta de Atenas), traducción española, Ediciones Ariel, Barcelona (1971), págs. 114-116. En general, sobre estos problemas véanse Rigotti, Urbanismo, traducción española, Editorial Labor (1960); Chapin, Urban Land Use Planning, 2da. ed. (1965); Gottmann, Megalopolis (1961); Willhelm, Urban Zoning and Land Use Theory (1962); Perloff, Planning and the Urban Community *187(1961); Rathkopf, The Law of Zoning and Planning, 2da ed. (1949); Simposio titulado “Urban Problems and Prospects” que contiene 15 artí-culos, en 30 Law & Contemp. Prob. 1 (1965).